       Case 6:19-mj-04109-MWP Document 219 Filed 11/23/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NEW YORK
__________________________________________

UNITED STATES OF AMERICA,

                                                           DECISION and ORDER
-vs-
                                                           19-MJ-4109 MWP

CRYMSON ALDRICH,

                                 Defendant.
__________________________________________

       Siragusa, J. This case, currently pending before Magistrate Judge Marian W. Payson,

was referred to this Court on November 6, 2020, for a de novo review of the Report and

Recommendation (“R&R”) which Magistrate Judge Payson filed on November 6, 2020, ECF No.

216, recommending that Defendant is competent to stand trial. In her R&R, Magistrate Judge

Payson carefully sets forth the procedural history leading to her recommendation. As to her

recommendation itself, she explains:

       I agree with both parties that the Court need not conduct a hearing to
       determine the pending motion. Although the Court received and reviewed
       reports from two experts reaching differing opinions regarding the defendant’s
       competency at the time of their respective evaluations, the information
       contained in the reports provides a reasonable basis upon which to explain and
       reconcile the apparent discrepant opinions and to conclude that the defendant
       is now competent to proceed. As Dr. Singh noted, the defendant has no prior
       reported history of mental health illness or disorders. Indeed, her first attorney
       affirmed that during the early months of his representation, they were able to
       work together and “enjoyed typical, cordial communication.” (Docket # 126-1 at
       8). According to him, the defendant's communications “became drastically
       different” in mid-January 2020 (id. at 9), a time- frame that appears to coincide
       with the period during which her thyroid medication dosage was increased. Dr.
       Singh explained that one of the potential side effects of thyroid medication is
       development of symptoms of mental illness, such as the symptoms displayed
       by the defendant that were observed by Dr. Singh. (Docket # 200 at 5). Dr.
       Singh further stated his belief that adjustment in the dosage of her medication
       “will most likely help her recover from the symptoms of her current mental
       illness.” (Id.). Following the report, the defendant ceased taking thyroid


                                          Page 1 of 2
         Case 6:19-mj-04109-MWP Document 219 Filed 11/23/20 Page 2 of 2




         medication, she reported to Dr. Morse that she felt better, and Dr. Morse found
         her to be cooperative, engaged, within normal range on assessments, and
         competent to proceed. (Docket # 213). In addition, Mr. Getz, who has
         communicated extensively with his client over the past several weeks, agrees
         that she appears to him to be competent. (See Docket ## 214, 215). While not
         an expert opinion, Mr. Getz’s assessment of his client’s abilities to comprehend
         and communicate is relevant and supports Dr. Morse's opinion that the
         defendant is currently competent to proceed.

         Upon careful review of the two reports, and consideration of the parties’
         positions, this Court finds by a preponderance of the evidence that the
         defendant is not presently suffering from a mental disease or defect that would
         render her mentally incompetent to the extent that she would be unable to
         understand the nature and consequences of the proceedings against her or
         render her unable to assist properly in her defense. See 18 U.S.C. § 4241(d).
         Accordingly, it is the recommendation of this Court that the defendant be
         determined competent to stand trial.

R&R, pp. 3–4. Moreover, the time has passed to file any objections to the R&R, and none have

been filed.

         Accordingly, for the reasons set forth in the Magistrate Judge Payson’s R&R, the Court

finds that the Defendant is competent to stand trial.

         IT IS SO ORDERED.

Dated:          Rochester, New York
                November 23, 2020

                              ENTER:

                                             /s/ Charles J. Siragusa
                                             CHARLES J. SIRAGUSA
                                             United States District Judge




                                           Page 2 of 2
